DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2022 has been entered.

Allowable Subject Matter
Claims 1-4, 7-13, 16 and 24-25 as filed in the response dated January 26, 2022 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding 35 U.S.C. §112: 
The amendments to claim 1 overcome the rejection of claim 16.

Regarding 35 U.S.C. §103: 


Regarding the closest prior art of record:
Vaglio et al. (U.S. Pub. No. 2014/0100873) teaches assigning patients, patient identifiers and nurses to rooms of a hospital, selecting patient rooms or identifiers and sending communication to nurses assigned to the selected room or patient using a third selection, but does not teach displaying a map of the hospital floor which displays the rooms or to initiate a batch communication; sending a first communication from the first physician to the first nurse in response to receiving the first and third selections second selection; and sending a second communication from the physician to the second nurse in response to receiving the second and third selections; wherein the first and second communications are included in a batch communication with one another, the batch communication occurring after the first, second, and third selections are received and in response to the first, second, and third selections.



Girardeau et al. (U.S. Pub. No. 2014/0266642) teaches sending communications to a first and second nurse in response to a single selection and in batch communication with each other, but does not teach selecting a first and second room or patient identifier to send communications to the first and second nurse in a batch communication.

Rucker (WO 03/058539 A2) teaches organizing contact lists by patient room number such that a physician or nurse initiate communication with a physician or nurse assigned to the patient room number, but does not teach selecting a first and second room or patient identifier to send communications to the first and second nurse in a batch communication.

Hit Em Up App (https://www.youtube.com/watch?v=jqRZ3dNRHk8) teaches a method of sending mass texts individually by selecting a first contact from a contact list organized by name or a customized group name and selecting a second contact from a contact list organized by name or a customized group name and sending communications to the first and second contacts in response to a third selection wherein the first and second communications are included in a batch communication with one another, the batch communication occurring after the first, second, and third selections are received and in response to the first, second, and third selections, but does not teach that the contacts or groups can be rooms or patients identifiers displayed on a map.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686